817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly WILSON, Plaintiff-Appellant,v.Harry K. RUSSELL;  Captain J. Wente; Sgt.  J.D.  Rice;Donald Evener, Defendants-Appellees.
No. 86-4139.
United States Court of Appeals, Sixth Circuit.
April 30, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
Appellant moves for appointment of counsel on appeal from the district court's judgment in favor of appellees in this prisoner civil rights action.


3
Because the district court memorandum opinion and order correctly disposed of appellant's claims, the district court's judgment is affirmed.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation